Citation Nr: 0912889	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-24 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of post-traumatic degenerative arthritis of 
the right ankle with ligament laxity and referred right foot 
pain, currently evaluated as 20 percent disabling.

2.  Evaluation of lumbar spine chronic muscular strain 
superimposed on degenerative instability, currently evaluated 
as 60 percent disabling.

3.  Entitlement to a separate evaluation for a vertebral body 
fracture at L1.

4.  Entitlement to an effective date earlier than June 12, 
2001 for the grant of service connection for post-traumatic 
degenerative arthritis of the right ankle.

5.  Entitlement to an effective date earlier than June 12, 
2001 for the grant of service connection for lumbar spine 
chronic muscular strain.




REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In October 2004 the Board remanded the issues of entitlement 
to service connection for the right ankle and spine 
disabilities.  While the appeal was in remand status, service 
connection was granted.  The Veteran thereafter disagreed 
with the ratings assigned as well as the effective date of 
service connection.  


FINDINGS OF FACT

1.  Post-traumatic degenerative arthritis of the right ankle 
is manifested by pain, limited motion, and laxity of the 
lateral ligaments.

2.  Lumbar spine chronic muscular strain is manifested by 
pain, tenderness, and flexion limited to no more than 45 
degrees; ankylosis is not shown.

3.  The Veteran's spine disability is also manifested by a 
vertebral body fracture at L1.

4.  The Veteran's claim of entitlement to service connection 
for a right ankle disability was received by VA on June 12, 
2001.

5.  Service connection for a back injury was denied in March 
1950; the Veteran did not appeal that rating decision.

6.  The next communication requesting service connection for 
a back disability was received by VA on June 12, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for post-traumatic degenerative arthritis of the right ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.16, 4.40, 4.45, 4.71, 4.71(a), Diagnostic Code 5271 (2008).

2.  The criteria for an evaluation in excess of 60 percent 
for lumbar spine chronic muscular strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (before and 
after September 23, 2002) and 5237, 5242, 5243 (after 
September 26, 2003).

3.  The criteria for a separate evaluation for vertebral 
fracture at L1 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5285 
(2002).

4.  The criteria for an effective date prior to June 12, 2001 
for the grant of service connection for post-traumatic 
degenerative arthritis of the right ankle with ligament 
laxity and referred right foot pain have not been met. 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2008).

5.  The March 1950 rating decision which denied service 
connection for a back injury is final.  38 U.S.C.A. § 7105 
(West 2002).

6.  The criteria for an effective date prior to June 12, 2001 
for the grant of service connection for lumbar spine chronic 
muscular strain superimposed on degenerative instability have 
not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in June 2001 explained the claims process.  A 
July 2001 letter explained that the Veteran's claim for a 
back disability had been previously denied and that new and 
material evidence was required in order to reopen the claim.  
The Veteran was asked to identify evidence supportive of his 
claim.  

A February 2002 letter discussed the evidence necessary to 
support a  claim of entitlement to service connection.  The 
Veteran was asked to identify evidence.  He was told that VA 
would make reasonable efforts to assist him in obtaining 
relevant evidence.  

A March 2002 letter described actions taken by VA to obtain 
identified evidence.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board notes that this is a case in which the Veteran is 
challenging the initial evaluations assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  In any event, the 
Board has considered the adequacy of the VCAA notice in light 
of the recent Court decision in Vazquez-Flores.  A May 2008 
letter advised the Veteran that, in evaluating claims for 
increase, VA looks at the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
their impact on employment. The letter also advised the 
Veteran of the pertinent diagnostic codes used in evaluating 
his right ankle and spine disabilities.  The Board therefore 
finds that the fundamental fairness of the adjudication 
process is not compromised in this case.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board finds that such examinations are 
adequate in that they were carried out by neutral, skilled 
providers who conducted an in-depth analysis of the Veteran's 
functional capacity.  The Board also notes that records have 
been sought from the Social Security Administration (SSA), 
but that SSA has responded that the Veteran's file was not 
available.  Neither the Veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual  Background

The RO denied service connection for a back injury in March 
1950.  

The Veteran did not subsequently submit any communication 
evidencing a desire to seek disability compensation for a 
back disability until June 2001.  On June 7, 2001 the 
Veteran's representative received a letter from the Veteran 
describing his service experiences.  He mentioned a right 
ankle problem, as well as low back complaints.  He requested 
that he be awarded 100 percent disability.  Thereafter, on 
June 12, 2001, the RO received the Veteran's VA Form 21-526, 
which listed back and foot disabilities.  

An X-ray report from Grande Ronde Hospital, dated in August 
2001, discloses normal alignment of the lumbar spine with an 
old mild compression fracture at L1.  Mild to moderate 
diffuse degenerative changes were present.  

 An October 2001 record from St. Elizabeth Health Services 
Medical Group notes tenderness to palpation along the spinous 
processes from L1 to the sacrum.  The Veteran also had 
posterior sacroiliac joint tenderness bilaterally and some 
mild paravertebral fullness.  Motor strength was 5/5 in the 
lower extremities and reflexes were 1+/4 at the patellae and 
2+/4 at the Achilles.   Sensation was intact to light touch, 
with the Veteran stating that there was no sensory deficit.  
Straight leg test was positive bilaterally, more pronounced 
on the right.  X-rays were noted to reveal evidence of an old 
L1 compression fracture and multilevel disc degeneration and 
osteophytic spurring of the entire lumbar spine.  

Treatment records by E.S., D.O. note that in May 2003, there 
was paravertebral muscle fullness but no significant 
tenderness of the spinous processes.  The Veteran had some 
minor discomfort into the sacroiliac joints bilaterally and 
had right sciatic notch tenderness.  With the Veteran seated, 
deep tendon reflexes were 1+/4 at both the patellae and 
Achilles.  Motor strength was 5/5 bilaterally except for some 
mild diminished plantar flexion strength on the right.  
Sensation was intact to light touch.  Straight leg raise was 
negative on the left and positive on the right at 90 degrees 
with buttock and posterior thigh pain but no radiation below 
the knee.  

In July 2003, the Veteran was seen by Dr. S. for evaluation 
of chronic low back pain.  The Veteran reported that his pain 
was only intermittent in nature and would shoot down his legs 
for a short time and then go away.  Physical examination 
revealed no tenderness of the spinous processes and no 
excessive paravertebral muscle fullness.  There was minimal 
discomfort with palpation into the sciatic notch.  Motor 
strength was 5-/5 and straight leg raise was negative 
bilaterally.  Examination of the Veteran's right ankle 
revealed some generalized laxity of the lateral ankle 
ligaments but a negative anterior drawer.  There was some 
slight increased laxity with inversion and mild discomfort.  

Examination by Dr. S. in October 2003 revealed minimal 
paravertebral muscle fullness.  There was no tenderness to 
palpation of the spinous processes.  The Veteran exhibited 
some minimal sciatic notch tenderness and sacroiliac joint 
tenderness on the left.  Straight leg raising resulted in low 
back and posterior thigh pain only.  The Veteran was 
neurovascularly intact to both lower extremities.  

An October 2003 letter from Dr. S. indicates that the Veteran 
had experienced improvement with epidural steroid injections.  

In January 2005 Dr. S. noted that he had been treating the 
Veteran since May 2000.  He indicated that he used a 
conservative regimen of medication and epidural steroid 
injections to help control his symptoms.  

A private MRI conducted in June 2004 revealed severe facet 
arthropathy at L1-2 with marked degenerative disc disease and 
a large anterior disc protrusion, right lateral disc 
protrusion at L2-3 impacting the right lateral recess and 
right neural foramen, and facet arthropathy with mild to 
moderate spinal stenosis at L2-3, L3-4, and L4-5.

The Veteran was seen by Dr. S. in October 2004 for evaluation 
of his right ankle.  Physical examination revealed no 
significant swelling or joint effusion.  Range of motion was 
full and comparable to the left ankle.  The Veteran had 
generalized laxity of the lateral ankle ligaments with a 
negative anterior drawer.  There was minimal laxity with 
inversion of the right ankle and no significant laxity of the 
left ankle.  Stress testing revealed discomfort at the end 
point only.  There was no significant crepitus palpable.  The 
Veteran was neurovascularly intact.  Dr. S. noted that X-rays 
revealed degenerative changes anteriorly and medially with 
cartilage space maintained.  

A VA examination was carried out in June 2005.  The Veteran 
reported that his present treatment involved careful 
activity, oral medication, a cane, and some exercising.  He 
stated that he could drive a car for two hours, which 
resulted in stiffness.  He indicated that walking was limited 
to 10 or 20 minutes by fatigue, but that it also bothered his 
back and right ankle.  The Veteran complained of pain over 
the entire thoracic and lumbar spine.  He reported some 
collapsing of the lower extremities.  He noted that ankle 
pain was quite bothersome on the right, and that his ankle 
tended to sprain easily.  He also noted some mild discomfort 
at the mid-foot on the right, and the examiner suggested that 
such represented referred pain from the right ankle.  The 
Veteran endorsed subjective feelings of weakness and easy 
fatigue.  He noted daily flare-ups related to standing, 
walking, sitting, or various types of manual activity.  
Objectively, the Veteran's muscle condition was average.  He 
limped with both legs and attributed it to pain in his back.  
He was able to rise on the toes and heels.  He could stand on 
the medial and lateral borders of each foot and could flex 
forward to reach the tibia.  Percussion of the spine elicited 
pain at L5.  Range of motion of the spine was measured as 
flexion to 70 degrees, extension to 3 degrees, lateral 
flexion to 20 and 3 degrees, and rotation to 10 degrees 
bilaterally.  There was pain over the full range of motion.  
There was also some guarding and muscle spasm.  The examiner 
estimated that flexion would be decreased by 25 degrees on 
flare-up.  Reflexes were normal at the knees and ankles.  
Straight leg raising was easily tolerated to 80 degrees 
bilaterally.  The diagnosis was chronic muscular strain 
superimposed on degenerative instability.  The examiner 
opined that the lumbar nerve roots were probably okay.  

Range of motion of the right ankle was measured as 
dorsiflexion to 10 degrees, plantar flexion to 45 degrees, 
inversion to 30 degrees, and eversion to 20 degrees.  There 
was moderate pain with motion.  The examiner estimated that 
plantar flexion of the ankle would be decreased by 15 degrees 
as the result of flare-up.  There was generalized tenderness 
of the right ankle, and lateral ligaments were deficient on 
palpation.  Both ankles had some mild swelling from edema, 
worse on the right.  The heels were nontender and normal to 
palpation, and the arch development was average and equal.  
The arch and mid-foot were nontender, as was the forefoot.  
Sensation was normal.  There were no calluses of either foot.  
The diagnosis was mild post-traumatic degenerative arthritis 
secondary to easy spraining, secondary to ligament laxity.  
The Veteran's right foot complaints were diagnosed as 
referred pain to the mid-foot area from the ankle.  

An additional VA examination was conducted in February 2008.  
The Veteran's history was reviewed.  Regarding his lumbar 
spine, he complained of daily back pain across the low back 
radiating into his upper legs.  He described his pain as 6-
7/10, flaring to 10/10 and causing incapacitation once per 
year.  He related that when he experienced such a flare-up, 
he received epidural injections from his private physician.  
He stated that he took daily medication for pain and that he 
had tried a back brace.  He reported numbness into his legs 
at times but no weakness.  He denied problems with activities 
of daily living with the exception of lifting.  Physical 
examination revealed mild tenderness to palpation from L4 
through S1.  There was no sacroiliac joint tenderness.  
Straight leg raise was positive bilaterally.  Range of motion 
was flexion from zero to 90 degrees with mild pain, extension 
from zero to 15 degrees with mild pain, left lateral flexion 
from zero to 15 degrees and right lateral flexion from zero 
to 17 degrees with mild pain, left rotation from zero to 27 
degrees with no pain, and right rotation from zero to 25 
degrees with mild pain.  Neurologic examination of the lower 
extremities revealed 5/5 strength.  Deep tendon reflexes were 
2+ on the left at the patella and Achilles and 1= on the 
right.  The Veteran had decreased sensation to light touch 
and pinprick in the L5-S1 dermatome on his foot, and 
sensation was otherwise intact.  Repetitive motion testing 
elicited complaints of pain in the back and radiating into 
the Veteran's legs.  Range of motion remained unchanged.  The 
diagnosis was degenerative disease of the lumbar spine.  The 
examiner noted that the Veteran's symptoms were progressive, 
including radicular symptoms which had been treated 
consistently with epidural steroid injections.  

With respect to his right ankle, the Veteran reported daily 
pain of 5-6/10.  He denied incapacitating flares as well as 
any foot pain or problems.  He reported that his ankle 
consistently rolled and that he had fallen a few times 
secondary to instability of the right ankle.  He noted that 
he had started to use a cane to help with his balance but 
that he had not used a brace.  He related that pain was worse 
with weightbearing.  He denied recent sprains and noted that 
the right ankle did not interfere with his activities of 
daily living.  Physical examination revealed no gross 
deformities or swelling.  The Veteran  had tenderness to 
palpation inferior to the right lateral malleolus.  The 
examiner indicated that there was no appreciable laxity but 
that the Veteran had some guarding.  Range of motion testing 
revealed dorsiflexion from zero to 20 degrees and plantar 
flexion from zero to 22 degrees.  Repetitive motion testing 
caused progressive pain in the ankle on toe raises.  The 
Veteran's gait was essentially normal, but the Veteran was 
noted to use a cane to assist with balance and stability.  
The Veteran's feet were nontender to palpation and his arches 
were well maintained.  Achilles alignment was normal.  The 
assessment was right ankle instability.  

Analysis

        Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed and uniform evaluations are warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

		Right Ankle

Degenerative arthritis is rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Normal range of ankle motion is dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.

Under Diagnostic Code 5271, a maximum 20 percent rating is 
assignable for marked limitation of motion of the ankle.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

For other injuries of the foot, a 10 percent rating 
contemplates a moderate disability; a 20 percent rating 
contemplates a moderately severe disability; and a 30 percent 
rating contemplates a severe disability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The Veteran's right ankle disability is evaluated as 20 
percent disabling pursuant to diagnostic code 5271-5284.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned. 
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27.

The current evaluation contemplates marked limitation of 
motion of the ankle.  In order to warrant a higher 
evaluation, the Veteran's right ankle disability must be 
productive of ankylosis or of severe disability of the foot.  
However, the evidence does not support such a finding.  While 
the Veteran does have some limitation of motion of his right 
ankle, there is no indication that he suffers from ankylosis 
or that the ankle disability is productive of severe 
disability of the right foot.  Rather, the Veteran retains 
useful motion of the right ankle, and his complaints of foot 
pain were noted to be referred pain by a VA examiner.  There 
are otherwise no objective findings pertaining to the 
Veteran's right foot in relationship to the right ankle 
disability.  

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  As in Johnston, 
the Veteran is at the maximum evaluation for limitation of 
motion and further discussion of DeLuca is not necessary.   
Rather, the probative evidence, including lay evidence, 
establishes that an evaluation in excess of 20 percent is not 
for application.  

The Board notes that the Veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
current evaluation is appropriate.  

		Spine

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.  See 38 U.S.C.A. § 110.

Prior to September 26, 2003, the regulations provided that 
complete ankylosis of the spine, at an unfavorable angle with 
marked deformity warranted a 100 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5286.  Ankylosis of the 
lumbar spine was evaluated as 40 percent disabling where it 
was favorable and as 50 percent disabling where it was 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

The regulations provided a 10 percent rating for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position, a 
20 percent rating was provided.  A 40 percent rating was 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees.  The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The Veteran is in receipt of a 60 percent evaluation for 
lumbar chronic muscular strain superimposed on degenerative 
instability.  As set forth above, a 60 percent rating is the 
maximum evaluation for disabilities of the lumbosacral spine 
under the old and new criteria for intervertebral disc 
syndrome.  A higher evaluation is not warranted for 
limitation of motion of the lumbosacral spine under the old 
criteria.  In order to warrant a higher evaluation, the 
Veteran's back disability must be productive of ankylosis of 
the entire spine.  However, the evidence does not support 
such a finding.  While the Veteran does have significant 
limitation of motion of his lumbar spine, there is no 
indication that he suffers from ankylosis.

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca. However, neither the 
lay nor medical evidence reflects the functional equivalent 
of complete ankylosis of the spine.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  The Board has also considered 
whether a higher evaluation would be assignable based upon 
separate evaluations for limitation of motion and neurologic 
deficit.  However, a higher evaluation would not be warranted 
under the old or new criteria.  If the disability is rated 
under limitation of motion, 40 percent is the maximum 
evaluation.  See DeLuca and Johnston.  There is no indication 
of prescribed bed rest.  Further, the only neurologic deficit 
in the Veteran's lower extremities are identified as 
decreased sensation to light touch and pinprick in the L5-S1 
dermatome on one of his feet; such is minimal and would 
warrant no more than a 10 percent evaluation.  As such 
separate evaluations would not serve to allow a higher 
evaluation than the 60 percent rating currently assigned to 
this disability.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, 
Diagnostic Code 8520.

The Board notes that the Veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 60 percent for lumbar chronic 
muscular strain superimposed on degenerative instability is 
not for application.

The preponderance of the evidence is against the claim for a 
rating in excess of 60 percent, and there is no doubt to be 
resolved.  Accordingly, an evaluation in excess of 60 percent 
for postoperative residuals of L5-S1 herniated disc with 
degenerative disease of the lumbosacral spine is denied.

The Board has determined, however, that an additional 10 
percent evaluation is assignable pursuant to Diagnostic Code 
5285 (in effect prior to September 26, 2003), which 
contemplates demonstrable deformity of a vertebral body.  As 
this appeal began prior to the change in regulation, 
Diagnostic Code 5285 is applicable to this case.  A 
compression fracture at L1 has been noted on X-ray.  As such, 
the Board concludes that a separate 10 percent evaluation is 
warranted for demonstrable deformity of a vertebral body.  

		Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Rather, there has been 
no showing by the Veteran that his service-connected 
disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

	Effective Dates

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final disallowance . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  The 
implementing regulation, 38 C.F.R. § 3.400, similarly states 
that the effective date of service connection "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later."  When an application for disability 
compensation is received within one year of the date of the 
Veteran's discharge or release from service, the effective 
date of such award shall be the day following the Veteran's 
release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

The VA administrative claims process recognizes formal and 
informal claims. A formal claim is one that has been filed in 
the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2008).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2007).  
An informal claim must be written, see Rodriguez v. West, 189 
F. 3d. 1351 (Fed. Cir. 1999), and it must identify the 
benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the Veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  While the Veteran has alleged CUE in the March 
1950 decision which denied service connection for a back 
injury, the RO and Board have found that there was no clear 
and unmistakable error in that rating decision.

With respect to the Veteran's spine disability, review of the 
record reveals that no claim of entitlement to service 
connection was received after the March 1950 rating decision 
until June 2001.  Despite the fact that the Veteran 
prosecuted various claims of entitlement to nonservice-
connected pension in the ensuing years, there are no prior 
documents that can be construed as a claim, informal claim or 
an intent to file a claim of entitlement to service 
connection for a back disability.  The Veteran submitted a 
statement to his representative, Veterans of Foreign Wars of 
the United States (VFW) regarding entitlement to service 
connection on June 7, 2001, and subsequently submitted a 
formal claim on June 12, 2001.  All documents were received 
by VA on June 12,, 2001.  Under the law, the earliest 
effective date and the appropriate effective date in this 
case is June 7, 2001, the date of receipt of the Veteran's 
claim to reopen.

Regarding the Veteran's right ankle disability, review of the 
record discloses that his initial claim of entitlement to 
service connection for a right ankle disability was received 
by VFW on June 7, 2001.  Again, the Board notes that the 
Veteran had contact with VA in the years since his discharge 
from service.  However, no document can be construed as a 
claim, informal claim or an intent to file a claim of 
entitlement to service connection for a right ankle 
disability until the June 2001 submission.  The Veteran 
submitted his formal claim on June 12, 2001.  Under the law, 
the earliest effective date and the appropriate effective 
date in this case is June 12, 2001, the date of receipt of 
the Veteran's claim for service connection.

The Board notes that it has considered 38 C.F.R. § 3.157.  
However, the Court has established that such regulation is 
only applicable when service connection has already been 
established.  The Board is bound by precedent decisions of 
the Court and the Board does not comment as to the potential 
meaning of the phrase or a claim specifying that the benefit 
is received within one year.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Entitlement to an evaluation in excess of 20 percent for 
post-traumatic degenerative arthritis of the right ankle is 
denied.

Entitlement to an evaluation in excess of 60 percent for 
lumbar spine chronic muscular strain is denied.

Entitlement to a separate 10 percent evaluation for vertebral 
body fracture at L1 is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an effective date prior to June 12, 2001 for 
the grant of service connection for post-traumatic 
degenerative arthritis of the right ankle is denied.

Entitlement to an effective date prior to June 12, 2001 for 
the grant of service connection for lumbar spine chronic 
muscular strain is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


